976 F.2d 45
298 U.S.App.D.C. 97
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Arthur COLLINS, Jr., Appellant,v.MAYOR AND CITY COUNCIL;  Department of Education.
No. 92-7122.
United States Court of Appeals, District of Columbia Circuit.
Sept. 15, 1992.

1
APPEAL DISMISSED.

ORDER

2
On August 18, 1992 appellant (Arthur Collins, Jr.) was ordered to show cause why his appeal should not be dismissed as untimely.   As of September 14 no response had been received.   Upon consideration of the foregoing, it is


3
ORDERED that this appeal be dismissed for failure to prosecute.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.